Citation Nr: 9910114	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  The veteran died on July [redacted], 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for cause of the veteran's death.  It 
should be noted that the issue of the appellant's eligibility 
for Dependents' Educational Assistance was included as an 
issue in the statement of the case.  However, there is no 
indication that the appellant desired to pursue this issue 
and, in fact, there was no further reference to it by the RO 
or the appellant following the statement of the case.  
Therefore, it is not for consideration at this time.


FINDINGS OF FACT

1.  The cause of the veteran's death was certified as 
"pneumonia obs [organic brain syndrome]" due to "pneumonia 
(asphyxiation)."  The death certificate contains a notation 
that there was a history of nephritis and uremia as well as 
renal failure.

2.  At the time of the veteran's death, service connection 
was in effect for cicatrix with postoperative residuals of 
pyelolithotomy.

3.  Competent medical evidence attributing the veteran's 
cause of death to active service and/or a service-connected 
disability has not been presented.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (1998). 

The death certificate shows that the veteran died in July 
1997, at age 77.  The immediate causes of death were listed 
as pneumonia organic brain syndrome due to pneumonia 
(asphyxiation).  The death certificate was amended in August 
1997 and it was noted that the veteran had a history of 
nephritis and uremia with renal failure.  At the time of the 
veteran's death, service connection was in effect for 
cicatrix with postoperative residuals of pyelolithotomy.

The veteran's service medical records reveal that he was 
diagnosed with a chronic mild left nephrolithiasis in June 
1944 and underwent a left pyelolithotomy for renal calculus 
in July 1944.  An October 1994 Board of Disposition decision 
indicated that the veteran was not fit for overseas or field 
duty, but was fit for garrison duty.  In December 1945, the 
RO granted service connection for cicatrix, postoperative 
pyelolithotomy, asymptomatic, and assigned a noncompensable 
evaluation.

Private medical records show that the veteran was followed by 
a neurologist, H.M.T., M.D., from July 1992 to November 1993 
for Parkinson's disease.  The veteran gave a history of 
having a kidney stone in 1994 during service.  These records 
contain no reference to any genitourinary complaints.

A January 1994 private hospital discharge summary reveals 
that the veteran was hospitalized for aspiration pneumonia, 
septicemia, dehydration, acute bronchitis, and Parkinson's 
disease. 

An April 1994 private hospital discharge summary showed that 
the veteran was hospitalized for urinary tract infection, 
paralysis agitans, coronary arthrosclerosis, organic 
personality syndrome, and non-specific anemia.  On admission, 
his urine showed abnormal findings for bacteria and white 
blood cells.  During the course of the hospitalization, the 
veteran was treated with antibiotics and fluids.

In an April 1994 consultation in conjunction with the 
veteran's April 1994 hospitalization, D. S., D.O., noted that 
the veteran had markedly abnormal urinary sediment and that 
the possibility of urosepsis could not be excluded.  The 
physician stated that he suspected that the veteran had 
prostatic enlargement and noted a history of urinary tract 
infections.  The assessment included urinary tract infection, 
rule out urosepsis, prostatic enlargement, arteriosclerotic 
heart disease, Parkinson's disease, and organic brain 
syndrome. 

The evidentiary record indicates that the veteran was 
hospitalized in June 1997 with an admitting diagnosis of 
volume depletion.  Upon admission, the veteran had an 
elevated blood urina nitrogen and creatinine level.   A June 
1997 admission report stated that the veteran was 
progressively worsening in sense of his organic brain 
syndrome and that his gag reflex was weak.  It was noted that 
due to his chronic Parkinsonism, organic brain syndrome, and 
very difficult mobility, the veteran might have some 
aspiration.  During the course of the hospitalization, an 
ultrasound of the kidneys showed mildly atrophic kidneys, 
mild increase in echogenicity consistent with medical renal 
disease.  The renal sonogram did not show any abnormal mass, 
obstruction or hydronephrosis.  The diagnoses at discharge 
were pneumonitis, hypovolemia, nephritis, and nonpsychotic 
organic brain syndrome.  

The appellant contends that the veteran's death was a result 
of his chronic kidney problem and the relating affect it had 
on his body.  The appellant asserts that the veteran's death 
certificate related his service-connected kidney problem to 
his death.  However, no physician has established an 
etiological relationship between the veteran's pneumonia and 
organic brain syndrome due to asphyxiation pneumonia with 
history of nephritis, uremia, and renal failure and his 
service-connected postoperative pyelolithotomy.  The 
appellant's claim is supported solely by her own statement on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinksi, 2 Vet. App. 492, 495 (1992). 

The Board notes that the veteran's service-connected 
postoperative pyelolithotomy did affect a vital organ, the 
kidney; however, the clinical evidence does not show a 
current diagnosis of kidney stones.  Moreover, there is no 
evidence of record indicating that the veteran's service-
connected disability resulted in such debilitating effects 
and general impairment of his health that it rendered him 
materially less capable of resisting the effects of the 
disease primarily causing death.

In the absence of any evidence establishing an etiological 
relationship between the veteran's cause of death to any 
disease or injury in service or to a service-connected 
disability, there is no plausible basis for entitlement to 
service connection for the cause of the veteran's death.  
Thus, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
denied.

In reaching this decision, the Board must note that during 
service, the veteran was treated for nephrolithiasis.  The 
Court has clearly established that nephrolithiasis is 
different from pyelonephritis or nephritis.  See Moffitt v. 
Brown, 10 Vet.App. 214, 216-19 (1997); Watai v. Brown, 9 Vet. 
App. 441, 444 (1996); Booton v. Brown, 8 Vet. App. 368, 369-
371 (1995).
 

ORDER

Service connection for cause of the veteran's death is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

